Upham, J.
In this case the husband of the demandant was not seized of the immediate freehold in the estate of which dower is demanded. He held a mere reversion, expectant on the determination of a life estate, which was aliened by him during coverture ; and in such case it is well settled that the wife is not entitled to dower. 7 Mass. R. *407253. Eldredge vs. Forrestal: 14 Ditto 20, Williams vs. Amory; Stearns on Real Actions 285; 4 Kent's Com. 39.
But the principal question raised by the demandant’s counsel is, that the tenant having derived title by deed of warranty from the husband of the demandant, and entered into possession under the deed, is estopped from denying the wife’s claim of dower: and various authorities are cited to sustain this position.
A portion of these authorities show merely that where the husband was in possession, and conveyed the same with warranty and in fee, it is prima facie evidence of a seizin in the husband against those who claim under him, so as to entitle his widow to dower. Such are the cases of Bancroft vs. While, 1 Caines' R. 185, and Embree vs. Ellis, 2 Johns. 119, which are the leading cases in the New-York Reports.
To the doctrine to this extent there would seem to be no reasonable exception. Possession by a husband, claiming to be owner, is always regarded as prima facie evidence entitling the widow to dower. 5 Cow. 299, Jackson vs. Waltermire. It is going, however, much farther, to hold that the conveyance from the husband, or possession derived under him, is conclusive evidence of the husband’s seizin, or such evidence as to estop the tenant from denying it.
In the case of Nason vs. Allen, 6 Greenl. 243, which is the principal case relied upon ill the Maine Reports, the tenant claimed title by a conveyance from the husband, in fee and in mortgage, which mortgage he had enforced by a judgment recovered in his name, and under which he entered into possession and held the premises. ■
This case differs from the one now under consideration, inasmuch as the tenant here claims under a deed which was jointly executed by the husband and another ; and, though possession was taken under this deed, he claims and relies entirely on the title and possession of the other grantor, to an extent that would preclude a right of dower on the part of the demandant. Such a joinder of different claimants in *408a general conveyance, is of very frequent occurrence ; and if the tenant, notwithstanding the general nature of the deed, may be considered as entering and holding , in accordance with the several titles of the grantors, then there can be no estoppel, except to prevent the denial of such holding.
An estoppel beyond this would operate to exclude the truth, and cause a result totally different from the intent and designs of the parties. The doctrine of estoppels was designed to promote, rather than defeat the ends of justice ; and unless such is the result, they are not to be favored, or at least to be extended beyond the absolute requirements of law, as no party ought to be precluded from making a de-fence according to the truth of his own case. 4 Mass. R. 181, Leicester vs. Rehoboth; Ditto 273, Bridgewater vs. Dartmouth.
In ordinary deeds of conveyance, the grantee is not estopped from denying the seizin of his grantor. 15 Mass. R. 495, Small vs. Proctor; 16 Ditto 348, Somes vs. Skinner; and we see no reason why a tenant under a deed from several grantors may not deny such a seizin as would entitle the widow of either grantor to dower.
In the case, Moore vs. Esty, 5 N. H. Rep. 470, after a consideration of a portion of the cases now cited by the demandant’s counsel, Chief Justice Richardson thinks it clear that if the husband, although in possession, never had any estate in the land except a remainder or reversion after an estate for life, this might be shown to defeat a claim of dower, and that there is no law of estoppel which would reject such evidence. Notwithstanding the weight of authority which may be brought to conflict to some extent against this opinion, we incline to think it correct, so far at least as it is applicable to the circumstances of this case ; and that the tenant is not estopped from showing the true title of the husband of the demandant in the premises. If so, it is quite clear on the testimony received that the demand-ant has no claim of dower, and that there must be

Judgment for the tenant.